Exhibit 3.21(j) STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF CORRECTION TYPE OR PRINT CLEARLY IN BLACK INK. The following information is submitted pursuant to Section 33-1-240 of the 1976 South Carolina Code of Laws, as amended: 1.The name of the corporation isSouth Carolina Electric & Gas Company 2.That on May 22, 2003the corporation filed (fill out whichever is applicable): a.xThe following described document: Articles of Amendment b.oThe attached document (attach copy of the document). 3.That this document was incorrect in the following manner: In item 3(d), the total number of shares which the corporation had the authority to issue after giving effect to the cancellation and the number of authorized shares of Serial Preferred Stock ($100 par value) (1 vote) were each overstated by 1,000,000. 4.That the incorrect matters stated in Paragraph 3 should be revised as follows: Item 3(d) should be revised to read as set forth on Exhibit A attached hereto. Date:February 16, 2004 South Carolina Electric & Gas Company Name of Corporation /s/Lynn M. Williams Signature Lynn M. Williams, Secretary Type or Print Name and Office Exhibit A (d) The number of shares which the corporation has authority to issue after giving effect to such cancellation is 55,411,619, itemized as follows: Class Series No. of Shares Cumulative Preferred Stock ($50 par value) 5% 125,209 Cumulative Preferred Stock ($50 par value) 4.60% 0 Cumulative Preferred Stock ($50 par value) 4.50% 6,797 Cumulative Preferred Stock ($50 par value) 4.60% (Series A) 12,052 Cumulative Preferred Stock ($50 par value) 5.125% 65,000 Cumulative Preferred Stock ($50 par value) 4.60% (Series B) 50,637 Cumulative Preferred Stock ($50 par value) 6% 61,924 Cumulative Preferred Stock ($50 par value) 9.40% 0 Cumulative Preferred Stock ($100 par value) 8.12% 0 Cumulative Preferred Stock ($100 par value) 7.70% 0 Cumulative Preferred Stock ($100 par value) 8.40% 0 Cumulative Preferred Stock ($50 par value) 8.72% 0 Cumulative Preferred Stock ($100 par value) 6.52% 1,000,000 Serial Preferred Stock ($50 par value) (1 vote) 640,000 Serial Preferred Stock ($100 par value) (1 vote) 750,000 Serial Preferred Stock ($25 par value) (1/4 vote) 2,000,000 Serial Preferred Stock ($50 par value) (1/2 vote) 700,000 Common Stock ($4.50 par value) 50,000,000 55,411,619
